DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 20 of U.S. Patent No. 10,923,373 in view of Watson et al. (U.S. Patent No. 8,783,463). 
16/471,177
U.S. Patent No. 10,923,373
1. A substrate storage container comprising:
a container body having an opening at front and capable of containing a plurality of substrates,
a lid for closing the opening,
at least one intake valve for supplying gas from outside of the container body to an internal space of the container body, and

at least one gas replacement unit which blows the gas supplied from the at least one intake valve into the internal space of the container body,
wherein the at least one intake valve is attached to a rear of a bottom of the container body,

wherein the at least one gas replacement unit comprise a housing member which stores the gas supplied from the at least one intake valve, and a cover member which covers an opening of the housing member,




wherein the housing member has a plurality of first group blowout holes provided in a vertical direction for blowing out the stored gas in a front direction of the container body, and

wherein an opening area of an uppermost blowout hole of the plurality of the first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout holes provided in a second holes.









2. The substrate storage container according to claim 1, where in at least one of the plurality of the first group blowout holes is positioned lower than a lowermost level of the substrates stored in the container body.
3. The substrate storage container according to claim 1, wherein the at least one gas replacement unit includes an air permeable filter member inside the housing member.
6. A gas replacement unit for a substrate storage container having a container body having an opening on a front and capable of containing a plurality of substrates, a lid for closing the opening, and at least one intake valve for supplying gas from the outside of the container body to an internal space of the container body with the at least one intake valve attached at a rear of a bottom surface of the container body, the gas replacement unit comprising:
a housing member which stores the gas supplied from the at least one intake valve, and
a cover member which covers an opening of the housing member,






wherein the housing member has a plurality of first group blowout holes provided in a vertical direction for blowing out the stored gas in a front direction of the container body, and



wherein an opening area of an uppermost blowout hole of the plurality of first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout holes provided in a second row.


1. A substrate storage container comprising: 
a container body capable of storing a plurality of substrates; 


at least one intake valve for supplying gas to an internal space of the container body; and 

at least one gas replacement unit which blows the gas supplied from the at least one intake valve into the internal space of the container body, 
wherein the container body is formed into a front opening box and the at least one intake valve is attached to a rear of a bottom surface of the front opening box; 
wherein each of the at least one gas replacement unit comprises a housing member which stores the gas supplied from the at least one intake valve, and a cover member which covers an opening of the housing member, 
wherein the opening of the housing member is oriented in a rearward direction of the container body and a lower portion of the housing member is connected to the at least one intake valve, 
wherein the housing member has a plurality of first blowout holes for blowing the stored gas toward a front of the container body, and 

wherein the cover member has a plurality of second blowout holes for blowing the stored gas toward the rearward direction, wherein the plurality of first blowout holes are formed such that an opening area of a first one of the first blowout holes that is at a highest position is larger than an opening area of a second one of the first blowout holes that is at a lower side of the first one of the first blowout holes, and an opening area of a third one of the first blowout holes that is at a lower side of the second one of the first blowout holes is larger than an opening area of the second one of the first blowout holes.
3. The substrate storage container according to claim 1, wherein at least one of the first blowout holes is positioned lower than a lowermost level of the substrates stored in the container body.
4. The substrate storage container according to claim 1, wherein the at least one gas replacement unit includes at least one air permeable filter member inside the housing member and the cover member.
20. A gas replacement unit for a substrate storage container comprising a container body capable of storing a plurality of substrates, and at least one intake valve for supplying gas to an internal space of the container body with the at least one intake valve attached at a rear of a bottom surface of the container body, the gas replacement unit comprising: 



a housing member which stores the gas supplied from the at least one intake valve; and 
a cover member which covers the opening of the housing member, 
wherein the opening of the housing member is oriented in a front direction of the container body and a lower portion of the housing member is connected to the at least one intake valve, 

wherein the cover member has a plurality of first blowout holes for blowing the stored gas toward a front of the container body, and 
wherein the housing member has a plurality of second blowout holes for blowing the stored gas toward a rearward direction, 
wherein the plurality of first blowout holes are formed such that an opening area of a first one of the first blowout holes that is at a highest position is larger than an opening area of a second one of the first blowout holes that is at a lower side of the first one of the first blowout holes, and an opening area of a third one of the first blowout holes that is at a lower side of the second one of the first blowout holes is larger than an opening area of the second one of the first blowout holes.



Regarding to claim 1, claim 1 of the U.S. Patent No. 10,923,373 discloses the limitations of claim 1 except for an opening and a lid for closing the opening. Watson discloses a substrate storage container comprising a container body having an opening at front and capable of containing a plurality of substrates and a lid for closing the opening (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 in view of Watson to configure an opening for loading the substrates into the container and a lid for closing the opening in order to secure and to protect the substrates from being damaged due to humidity in the environment. 
Regarding to claim 6, claim 20 of the U.S. Patent No. 10,923,373 discloses the limitations of claim 6 except for an opening and a lid for closing the opening. Watson discloses a substrate storage container comprising a container body having an opening at front and capable of containing a plurality of substrates and a lid for closing the opening (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 in view of Watson to configure an opening for loading the substrates into the container and a lid for closing the opening in order to secure and to protect the substrates from being damaged due to humidity in the environment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent No. 8,783,463) in view of Lo et al. (U.S. Patent No. 10,101,047).
Regarding to claim 1, Watson teaches a substrate storage container comprising:
a container body having an opening at front and capable of containing a plurality of substrates (Fig. 1, element 20, column 4, lines 55-60),
a lid for closing the opening (Fig. 1, element 24, column 4, lines 55-60),
at least one intake valve for supplying gas from outside of the container body to an internal space of the container body (Figs. 1-2, element 54, column 4, lines 63-66; column 2, lines 23-24), and
at least one gas replacement unit which blows the gas supplied from the at least one intake valve into the internal space of the container body (Fig. 1, element 60, column 5, lines 1-2; Fig. 13-18, element 400; column 6, lines 20-21),
wherein the at least one intake valve is attached to a rear of a bottom of the container body (Figs. 1-2),
wherein the at least one gas replacement unit comprise a housing member which stores the gas supplied from the at least one intake valve, and a cover member which covers an opening of the housing member (Figs. 13-18, column 6, lines 20-30),
wherein the housing member has a plurality of first group blowout holes provided in a vertical direction for blowing out the stored gas in a front direction of the container body (Fig. 14, element 110; column 5, lines 33-36).
Watson does not explicitly disclose an opening area of an uppermost blowout hole of the plurality of the first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout provided in a second row.
Lo discloses a gas replacement unit having an opening area of an blowout hole of the plurality of the first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout provided in a second row (Fig. 1, Fig. 5, Figs. 7A-B, gas replacement unit having opening area 21 of an blowout hole of the plurality of the first group blowout holes is larger than an opening area 11 of a blowout hole of the plurality of first group blowout holes provided in second row 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watson in view of Lo to configure an opening area of an uppermost blowout hole of the plurality of the first group blowout holes to be larger than an opening area of a blowout hole of the plurality of first group blowout provided in a second row in order to provide more precise control for the flows from the holes, to achieve a better control of humility level inside the substrate carrier, thus to enhance reliability for semiconductor products.
Regarding to claim 2, Watson teaches at least one of the plurality of the first group blowout holes is positioned lower than a lowermost level of the substrates stored in the container body (Figs. 1-3, the blowout holes is positioned at the bottom of the carrier, thus they are lower than a lowermost level of the substrates W stored in the container body).
Regarding to claim 3, Watson teaches the at least one gas replacement unit includes an air permeable filter member inside the housing member (Fig. 10-11, column 6, lines 1-5).
Regarding to claim 4, Watson teaches at least one of an upper portion or a central portion of the at least one gas replacement unit is positioned and fixed using a through hole formed in the back wall of the container body (Fig. 1, Fig. 19).
Regarding to claim 5, Watson teaches the gas is nitrogen gas or dry air (column 2, lines 23-24).
Regarding to claim 6, Watson teaches a gas replacement unit for a substrate storage container having a container body having an opening on a front and capable of containing a plurality of substrates (Fig. 1, element 20, column 4, lines 55-60), a lid for closing the opening (Fig. 1, element 24, column 4, lines 55-60), and at least one intake valve for supplying gas from the outside of the container body to an internal space of the container body with the at least one intake valve attached at a rear of a bottom surface of the container body (Figs. 1-2, element 54, column 4, lines 63-66; column 2, lines 23-24), the gas replacement unit comprising:
a housing member which stores the gas supplied from the at least one intake valve (Figs. 13-18, element 400, column 6, lines 20-30), and
a cover member which covers an opening of the housing member (Figs. 13-18, element 500, column 6, lines 47-50),
wherein the housing member has a plurality of first group blowout holes provided in a vertical direction for blowing out the stored gas in a front direction of the container body (Figs. 13-18, element 453, column 6, lines 20-30, lines 35-39).
Watson does not explicitly disclose an opening area of an uppermost blowout hole of the plurality of first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout holes provided in a second row.
Lo disclose a gas replacement unit having an opening area of an blowout hole of the plurality of the first group blowout holes is larger than an opening area of a blowout hole of the plurality of first group blowout provided in a second row (Fig. 1, Fig. 5, Fig. 7, gas replacement unit having opening area 21 of an blowout hole of the plurality of the first group blowout holes is larger than an opening area 11 of a blowout hole of the plurality of first group blowout holes provided in second row 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watson in view of Lo to configure an opening area of an uppermost blowout hole of the plurality of the first group blowout holes to be larger than an opening area of a blowout hole of the plurality of first group blowout provided in a second row in order to provide more precise control for the flows from the holes, to achieve a better control of humility level inside the substrate carrier, thus to enhance reliability for semiconductor products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828